Order filed October 24, 2017.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-17-00714-CV
                                    ____________

                         OLGA NEMTSEVA, Appellant

                                          V.

                             LEV VERNIK, Appellee


                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-05497

                                      ORDER

      This appeal is from an order signed June 13, 2017. The notice of appeal was
filed August 14, 2017. It appears the notice of appeal is untimely but we are unable
to make that determination because the clerk’s record has not been filed. We
received notice from the clerk’s office that appellant has not made arrangements to
pay for the clerk’s record. Appellant filed an affidavit of inability to pay costs with
the notice of appeal in the trial court. Prior to any determination of indigence, we
must first determine our jurisdiction. Accordingly, we enter the following order.
      The Harris County District Clerk is directed to file a clerk’s record on or
before November 23, 2017, containing (1) the court’s order that is being appealed;
(2) any request for findings of fact and conclusions of law, any post-judgment
motion, and the court’s order on the motion; and (3) the notice of appeal.



                                PER CURIAM